DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  The applicant’s specification describes (see, e.g., ¶0008) that the figure discloses a data processing system in which embodiments of the invention may be implemented. This appears to discloses that figure 1 is also illustrative of a prior art system that does not include embodiments of the applicant’s invention.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show allocation to the to the previously used VM metadata container as described in the specification (see, e.g., ¶0087).  Figure 8a teaches that allocation is always performed on a least used container which is contradictory to the disclosure (see, e.g., ¶0087). Any structural detail that is essential for a proper understanding of the disclosed invention 

Claim Objections
Claims 3 and 9 are objected to because of the following informalities:  
[A] Claim 3:Line 2 – increase;
[B] Claim 3:Line 9 – determining that the;
[C] Claim 3:Line 12 – container, and fulfilling;
[D] Claim 9:Line 1 – wherein the 
Appropriate correction is required.
Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant’s specification describes (¶0024) that “A ‘VM metadata container’ may refer to containers which may hold VM metadata blocks responsible for storing metadata that may describe a memory object used by an application, program or processes.”  
Since metadata may describe a memory object it is reasonable to assume that it may be something else entirely and this rationale applies to the other terms (i.e., VM metadata container, container, VM metadata blocks) in the sentence above.  In other words, the use of may in this context injects ambiguity into the scope of the associated terms. Since these terms are included in, but not defined among, limitations of the claimed invention the scope is determined to be indefinite for at least the reasons noted.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
[A] Zheng et al. (NPL – Wharf: Sharing Docker Images in a Distributed File System) – 
discloses metadata containers which can be locked individually (see, e.g., ZHENG:p177+:§4.1:Fig 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Gary W. Cygiel/           Primary Examiner, Art Unit 2137